REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an upper limb exercise apparatus comprising: a base; a frame having one side thereof fixed to the base and having a variable tilting angle; a display mounted on the frame and displaying a target pointer; 5-bar linkage-type movable parts positioned on an upper or lower side of the display and including a first link and a second link which are drivable, wherein the first link comprises a 1-1 member having one end is attached to the frame and being rotationally driven, and a 1-2 member having one end rotatably attached to another end of the 1-1 member, another end of the 1-2 member having attached thereto a handle configured to be gripped by a user, and the second link comprises a 2-1 member having one end attached to the frame and being rotationally driven, and a 2-2 member having one end rotatably attached to another end of the 2-1 member, another end of the 2-2 member having attached thereto the handle and the other end of the 1-2 member; and two series elastic actuators respectively attached to the one end of the 1-1 member and the one end of the 2-1 member, and providing torque.
Claims 2-10, and 15 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 11, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an upper limb exercise apparatus comprising: a base; a frame having one side thereof fixed to the base and having a variable tilting angle; a display mounted on the frame and displaying a target pointer; and 5-bar linkage-type movable parts positioned on an upper or lower side of the display and including a first link and a second link which are drivable, wherein the first link , two actuators are respectively attached to the one end of the 1-1 member and the one end of the 2-1 member, and provide torque, an elastic spring (S1) is provided between the frame and the 1-1 member of the first link, and 6Application No.: 16/640,507Docket No.: MIP-481NPan elastic spring (S2) is disposed between the frame and the 2-1 member of the second link.
Claim 12 depends from claim 11 and is allowable for all the reasons claim 11 is allowable.

Regarding claim 13, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an upper limb exercise apparatus comprising: a base; a frame having one side thereof fixed to the base and having a variable tilting angle; a display mounted on the frame and displaying a target pointer; and 5-bar linkage-type movable parts positioned on an upper or lower side of the display and including a first link and a second link, wherein the first link comprises a 1-1 member having one end is attached to the frame and being rotationally driven, and a 1-2 member having one end rotatably attached to another end of the 1-1 member, another end of the 1-2 member having attached thereto a handle configured to be gripped by a user, and the second link comprises a 2-1 member having one end attached to the frame and being rotationally driven, and a 2-2 member having one end rotatably attached to another end of the 2-1 member, another end of the 2-2 member having  attached thereto the handle the other end of the 1-2 member, 7Application No.: 16/640,507Docket No.: MIP-481NPan elastic spring (S1) is provided between the frame and the 1-1 member of the first link, and an elastic spring (S2) is disposed between the frame and the 2-1 member of the second link.
Claim 14 depends from claim 13 and is allowable for all the reasons claim 13 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/ANDREW S LO/Primary Examiner, Art Unit 3784